DETAILED ACTION

Response to Amendment
Applicant’s arguments with respect to claims 1, 14, 97 and 107 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10-14, 18-20, 23-26, 97-98, 102-104, 107-108 and 112-114 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu (US Pub. 2019/0053080).
Regarding claim 1, Ryu discloses a method performed by an apparatus of a wireless device for managing transmit power control, comprising: 
receiving from a base station a message including a path loss value comprising a physical uplink control channel (PUCCH) path loss value or a sounding reference signal (SRS) path loss value (par.0115 “the base station may transmit the path loss value measured by the base station itself……..the base station transmit the path loss value…..to the terminal”, par.0117 “the base station may estimate the uplink path loss using uplink signal transmitted from the terminal…..the uplink signal may be an SRS……PUCCH”); and 
transmitting a PUCCH or SRS signal to an uplink (UL) receive (Rx) point using an adjusted uplink transmit power associated with the received respective PUCCH path loss value or SRS path loss value (par.0115 “the terminal may control the transmitted power of the PUCCH, and SRS transmitted to the uplink).  
Regarding claims 5, 18, 102 and 112, Ryu discloses receiving the message including the path loss value comprising the PUCCH path loss value or the SRS path loss value comprises receiving an indication of a set of PUCCH or SRS path loss values and an indication of one of the set of PUCCH or SRS path loss values; and transmitting the PUCCH or SRS signal to the UL Rx point comprises transmitting the PUCCH or SRS signal to the UL Rx point using an uplink transmit power associated with the received indication of the set of PUCCH or SRS path loss values and the received indication of the one of the set of PUCCH or SRS path loss values (par.0115 “the base station may command…..may transmit UL path loss values of respective CCs”, par.0117 “the base station may estimate the uplink path loss using uplink signal transmitted from the terminal…..the uplink signal may be an SRS……PUCCH”).  
Regarding claims 6, 19, 103 and 113, Ryu discloses the indication of the set of PUCCH or SRS path loss values is received via one of radio resource control (RRC) signaling (consideration is optional) or a medium access control (MAC)-control element (CE) message (par.041-042, par.0115 “as shown in FIG.8C, the base station may command…..and may transmit UL path loss values of respective CCs”, par.0117 “the base station may estimate the uplink path loss using uplink signal transmitted from the terminal…..the uplink signal may be an SRS……PUCCH”).  
Regarding claims 7, 20, 104 and 114, Ryu discloses an indication of a PUCCH path loss value via a MAC-CE message or an indication of an SRS path loss value via a MAC-CE message (par.041-042, par.0115 “as shown in FIG.8C, the base station may command…..and may transmit UL path loss values of respective CCs”).  
Regarding claims 10 and 23, Ryu discloses determining the uplink transmit power for the PUCCH or SRS signal using the received respective PUCCH path loss value or SRS path loss value par.0115 “as shown in FIG.8C, the base station may command…..and may transmit UL path loss values of respective CCs”).  
Regarding claims 11 and 24, Ryu discloses transmitting a signal for initial access communications to a base station using a transmit power associated with a downlink reference signal from the base station (par.0116 “the CSI-RS may be configured by the base station….the transmitted power for transmitting the…PUCCH, and SRS transmitted by the terminal itself to the uplink using this”, par.0117 “the uplink may be an SRS, random access preamble”).  
Regarding claims 12 and 25, Ryu discloses sending a message indicating that the wireless device is capable of determining the uplink transmit power associated with the received path loss value (par.041-042, par.081 “the terminal may perform capability negotiation….supports the SUL band with the base station”, par.087 “the terminal should set the transmitted power value for transmitting Msg1”).  
Regarding claim 13, Ryu discloses sending a signal to enable a path loss measurement; and receiving from the base station the message including the PUCCH path loss value or the SRS path loss value in response to the signal (par.086 “the MAC CE par.093 “the path loss value that the terminal can use for transmission Msg.3 through the RAR”, par.0113 “a MAC CE for activation….of a SUL and for transmission of a path loss value measured by a base station in an activated SUL”).  
Regarding claim 14, Ryu discloses everything as claim 1 above.  More specifically, Ryu discloses a transceiver; and a processing system coupled to the transceiver (par.045, par.0121).  
Regarding claim 97, Ryu discloses everything as claim 1 above.  More specifically, Ryu discloses a base station for managing transmit power of a wireless device, comprising: obtaining a power measurement of a signal from a wireless device (par.012 “measuring a reference signal receive power RSRP received from the base station”).
Regarding claims 98 and 108, Ryu discloses determining the path loss value comprising the PUCCH path loss value or the SRS path loss value associated with the received power measurement of the signal from the wireless device (par.0116 “a base station transmits to a terminal offset information between a downlink path loss value measured by the terminal and an uplink path loss value measured by the base station”).  
Regarding claim 107, Ryu discloses everything as claim 1 above.  More specifically, Ryu discloses a transceiver; and a processing system coupled to the transceiver (par.046, par.0129-0120).  
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642